PER CURIAM.
Raymond London was indicted by the Grand Jury for first degree murder, a violation of La.R.S. 14:30. After trial by jury he was found guilty as charged. After a sentencing hearing, the same jury which had determined defendant’s guilt recommended a sentence of life imprisonment without benefit of probation, parole or suspension of sentence, rather than death. The trial judge imposed the recommended sentence.
We have reviewed each of defendant’s twelve assignments of error and find them to be without merit.
Accordingly, defendant’s conviction and sentence are affirmed.